UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7307


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL LEE BARRINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00197-CCE-1; 1:13-cv-00510-CCE-JLW)


Submitted:   December 18, 2015            Decided:   December 22, 2015


Before AGEE and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Samuel Lee Barrington, Appellant Pro Se.  Harry L. Hobgood,
Angela Hewlett Miller, Assistant United States Attorneys,
Stephen Thomas Inman, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Samuel Lee Barrington appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion.                          The district

court    granted     a    certificate    of   appealability       on    one    issue:

whether Barrington was entitled to resentencing following the

Supreme Court’s decision in United States v. Johnson, 135 S. Ct.
2551 (2015).       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.        United   States     v.   Barrington,     Nos.    1:12-cr-

00197-CCE-1; 1:13-cv-00510-CCE-JLW (M.D.N.C. July 31, 2015).                      We

dispense    with     oral     argument    because        the    facts    and    legal

contentions    are       adequately   presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2